Exhibit 10.4

 

From: Fairchild, Dwight F
Sent: Monday, March 30, 2015 3:58 PM
To: Eric Skolnik; Giangrossi, John R; Hirniak, Roman B
Subject: FW: Temporary over advance approval
Importance: High

 

Mr. Skolnik, thank you for meeting with us on March 30, 2015. Based on the
information that you provided to us at that meeting, Santander agrees to provide
Blonder Tongue Laboratories, Inc. (the “Company”) with $500,000 of additional
availability under the Revolver during the period from April 1, 2015 through
April 24, 2015. The Company will pay Santander an accommodation fee for this
additional availability of $2,500.  Please provide to us prior to April 24,
2015, updated financial information for 2015, which takes into account both the
previously implemented phase one and the planned phase two cost reduction
programs that were discussed at our meeting.  We will review the updated
financial information that you provide to us and if deemed satisfactory to
Santander, we will increase the additional liquidity available to the Company
under the Revolver by an additional $500,000 for a more extended period of time,
determined based upon our analysis of the financial information that you provide
to us.  If we determine not to extend a further accommodation to you beyond the
initial $500,000, we will expect that on or before September 30, 2015 you will
have eliminated the over advance and will be back in formula under the Revolver.
 All other terms and conditions of your existing loan agreement with Santander
will remain as they presently exist.  If you have any questions, please feel
free to call me.   

 



[tex10-4logo.jpg]



 

Dwight F Fairchild

Senior Vice President

Team Leader

C & I Workout Division 

 



 

